Citation Nr: 1706270	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-25 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to July 1992.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board previously remanded the appeal in April 2016 for further development.

The Veteran is currently incarcerated.  The Board previously remanded the appeal in December 2015 so that the Veteran could be scheduled for a hearing before a Veterans Law Judge.  Because he was incarcerated, the Veteran was unable to travel to an in-person hearing, and the correctional facility where the Veteran was incarcerated could not accommodate a hearing by videoconference.  In correspondence dated January 5, 2016, the Board informed the Veteran that in lieu of a hearing, he or his representative could submit a written statement for the Board's consideration, or the representative could submit a motion to appear alone and present argument on the Veteran's behalf.  The appeal was held in abeyance for 30 days to allow for the submission of any additional evidence, argument, or motion.  The letter stated that if the Board did not receive a response from the Veteran within 30 days, the appeal would be considered in docket order.  The Board did not receive a response from the Veteran.


REMAND

In April 2016, the Board remanded the appeal to provide a medical examination, noting that the Veteran was incarcerated.  VA does not have the authority to require a correctional institution to release a veteran so that VA can provide the necessary examination at the closest VA medical facility.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstance of confinement as those individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  This includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185 (1995).

A review of the record shows that the RO attempted to schedule the required examination in May 2016.  The examination was cancelled as the Veteran did not report.  The VA Hospital noted the incarcerating facility could not provide travel for inmates in city jail or to the city.  No other documentation was provided regarding attempts made to arrange an examination.  A June 2016 supplemental statement of the case indicates that documentation on the attempt to tailor the completion of the examination due to peculiar circumstances of confinement was unsuccessful by the VA Hospital and by the RO.  

In June 2016, the RO called the incarcerating facility to determine what options were available for examination of the Veteran and was told that facility policy would not allow for the Veteran to be transported to the VA hospital for examination, a VA physician to examine the Veteran in the facility, or an in-house facility physician to examine the Veteran.  The call was noted on a Report of General Information form.  Although the VA Hospital and RO noted an issue with transportation and that facility policy may not allow for the examination of the Veteran, the RO did not adequately document any attempts to arrange for transportation of the Veteran to a VA facility, provide an examination at the prison by a VA or fee-basis examiner, or to arrange an examination by prison medical providers at VA expense.  A remand is required to arrange the requested examination.

Accordingly, the case is REMANDED for the following action:

1.  Take all reasonable measures to schedule the Veteran for a psychiatric and orthopedic examination.  If the Veteran is still incarcerated, schedule the examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d.  If the Veteran is unavailable for examination after following those procedures, document in detail all of the steps taken in attempting to conduct an examination.

2.  If the Veteran is scheduled for a psychiatric examination, the examiner should consider the claims file and should note review of the record in the report.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should provide the following information:

(a)  For each psychiatric disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disability had its onset in or as a result of service.  In particular, the examiner must provide an opinion as to whether any psychiatric disability clearly and unmistakably existed prior to entry into service.  If so, the examiner should opine as to whether the disability was aggravated by service.  The examiner should discuss whether there was an increase in disability during service, and if so, whether that increase in disability was due to the natural progress of the pre-existing disability.  The examiner should provide a rationale for all conclusions reached.

(b)  For each diagnosed knee disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in or as a result of service.  The examiner should provide a rationale for all conclusions reached. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

